Citation Nr: 0825565	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  04-42 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a bilateral wrist 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1993 to 
June 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the July 2008 Informal Hearing Presentation, the veteran's 
representative raised additional claims for service 
connection for pes planus, depression, and arthritis of the 
neck.  The RO has not, however, adjudicated these additional 
claims.  The Board does not currently have jurisdiction to 
consider these additional issues.  38 C.F.R. § 20.200 (2007).  
Therefore, they are referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of a neck 
condition.

2.  The veteran does not have a diagnosis of a bilateral 
wrist condition.


CONCLUSIONS OF LAW

1.  The veteran does not have a neck condition that was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303  
(2007).

2.  The veteran does not have a bilateral wrist condition was 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in August 2002, 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO issued those VCAA notice letters prior to initially 
adjudicating the veteran's claim, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  

A March 2006 letter informed the veteran that a downstream 
disability rating and effective date will be assigned if his 
underlying claim for service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The RO issued a supplemental statement of the case (SSOC) in 
November 2007, after providing that additional VCAA notice, 
in light of additional evidence that was received.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the U. S. Court of Appeals for 
Veterans Claims (Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claim or, if 
there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that an etiological opinion has not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of  McLendon are not met in this case as there is no 
competent evidence of any current disability or persistent or 
recurrent symptoms of a disability.  

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. 
§ 5103A.

Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection 
is established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Neck Condition Claim

As mentioned, service connection is granted if the evidence 
shows a current disability resulted from an injury or a 
disease that was incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a);  
see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  
According to Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm that the veteran 
has it.  

In an Informal Hearing Presentation dated in July 2008, the 
veteran asserts that he has had "a very painful neck 
condition [since] separating from military service." 

The veteran's SMRs show treatment for a "bump" on his neck 
on the right side in February 1995.  The diagnosis was rule 
out scalp lipoma versus cyst.  The veteran's VA medical 
records show that in March 2003, the veteran complained of a 
neck condition, specifically a neck mass on the right side, 
and that a VA examination was requested in response to that 
complaint.  However, the March 2003 VA examination concluded 
that there is "[n]o neck mass or symptoms at this time" and 
notes veteran's statement that the neck mass of which he 
complained had "disappeared."  The veteran stated that the 
neck mass "is not a problem at this time" and that he "has 
no tenderness in regards to it."  The objective examination 
noted no palpable masses and there was no tenderness to 
palpation.

As previously mentioned, where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical evidence do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Although the veteran asserts that he has a neck condition and 
his past complaints thereof are noted in his SMRs and his VA 
medical records, his VA examination does not support the 
assertion that this condition is current.  Therefore, there 
is no competent medical evidence to support the veteran's 
assertion.

Inasmuch as he does not have a current diagnosis of a neck 
condition, the veteran's claim must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
there is no reasonable doubt to resolve in his favor. 38 
C.F.R. § 3.102.

Bilateral Wrist Condition Claim

The veteran's SMRs indicate that the veteran had treatment 
while in service for conditions relating to both wrists.  
Although the veteran's VA medical records reflect complaints 
of bilateral wrist pain and symptoms, a March 2003 VA medical 
examination assessed that his complaint of bilateral wrist 
pain was "ill defined" and noted that his wrist x-rays 
showed "normal bilateral wrists."  This supports a March 
2003 VA orthopedic examination that found that the veteran's 
"[b]ilateral wrist series fails to demonstrate evidence of 
active bone or joint pathology."  

As mentioned previously, where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical evidence do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   
Furthermore, medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

While the veteran asserts that he has a bilateral wrist 
condition and his past complaints thereof are noted in his 
SMRs and his VA medical records, there is no competent 
medical evidence that he has a current diagnosis of a 
bilateral wrist disease or injury.  

Inasmuch as he does not have a current diagnosis of a 
bilateral wrist condition, the veteran's claim must be denied 
because the preponderance of the evidence is unfavorable, in 
turn meaning there is no reasonable doubt to resolve in his 
favor. 
38 C.F.R. § 3.102.
 

ORDER

Service connection for a neck condition is denied.

Service connection for a bilateral wrist condition is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


